Name: Commission Decision of 1 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of the Netherlands of expenditure incurred during 1976 and additional expenditure for 1974 and 1975 on aids and premiums relating to the modernization of farms (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-18

 Avis juridique important|31979D085579/855/EEC: Commission Decision of 1 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of the Netherlands of expenditure incurred during 1976 and additional expenditure for 1974 and 1975 on aids and premiums relating to the modernization of farms (Only the Dutch text is authentic) Official Journal L 262 , 18/10/1979 P. 0038****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 145 , 13 . 6 . 1977 , P . 43 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 1 OCTOBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF THE NETHERLANDS OF EXPENDITURE INCURRED DURING 1976 AND ADDITIONAL EXPENDITURE FOR 1974 AND 1975 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 79/855/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/390/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE KINGDOM OF THE NETHERLANDS TO IMPLEMENT DIRECTIVE 72/159/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 18 OF THE SAID DIRECTIVE ; WHEREAS THE KINGDOM OF THE NETHERLANDS HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 1976 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ; WHEREAS THIS APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ) AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF FL 43 339 898.16 FOR 1976 AND FL 111 313.72 FOR THE ADDITIONAL EXPENDITURE DECLARED FOR 1974 AND 1975 I.E . A TOTAL OF FL 43 451 211.88 BROKEN DOWN AS FOLLOWS : UNDER ARTICLE 8:FL 33 140 215.24 UNDER ARTICLE 10:FL 45 344.00 UNDER ARTICLE 11 : - UNDER ARTICLE 12:FL 3 143 384.20 UNDER ARTICLE 13:FL 7 122 268.44 HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 72/159/EEC AND WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . FL 10 862 802.97 ; WHEREAS A PAYMENT ON ACCOUNT OF FL 8 130 146.28 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 21 ( 3 ) OF DIRECTIVE 72/159/EEC AND OF ARTICLE 4 ( 1 ) OF DECISION 74/581/EEC ; WHEREAS A BALANCE OF FL 2 732 656.69 SHOULD THEREFORE BE GRANTED TO THE MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF THE NETHERLANDS DURING 1976 AND FOR ADDITIONAL EXPENDITURE FOR 1974 AND 1975 IN RESPECT OF AID AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS SHALL BE FL 10 862 802.97 . THE BALANCE OF THE CONTRIBUTION I.E . FL 2 732 656.69 SHALL BE PAID TO THE KINGDOM OF THE NETHERLANDS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 1 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT